Citation Nr: 1018764	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for bladder cancer, for 
purposes of accrued benefits.

3.  Entitlement to service connection for prostate cancer, 
for purposes of accrued benefits.

4.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD), for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  The Veteran died in August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The appellant's claims were remanded by 
the Board in October 2009 for further development.

The Board notes that the appellant requested a Travel Board 
hearing on her VA Form 9, but indicated that only her 
representative could attend.  Per 38 C.F.R. § 20.700(b), 
hearings are generally not held for requests for appearances 
by representatives alone, unless good cause is shown.  In 
this case, the representative thereafter submitted written 
correspondence to the Board and did not present any argument 
regarding good cause.  See also November 2007 Report of 
Contact wherein the appellant's representative stated 
"Please note that I spoke with the widow today and we would 
like to ask the VA to forward her appeal directly to the BVA 
in Washington, D.C.  The widow is not able to travel and 
would not be able to make any personal appearances at this 
time."  Thus, no hearing has been scheduled.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran died in August 2005 and the Certificate of 
Death lists the immediate cause of death as azotemia due to 
transitional cell cancer of the bladder; and the other 
significant conditions contributing to death as COPD, 
prostate cancer, and hypertension.  

2.  The evidence of record does not show that transitional 
cell cancer of the bladder; COPD, prostate cancer or 
hypertension were incurred as a result of any established 
event, injury, or disease during active service, to include 
as the result of exposure to asbestos.

3.  Claims for entitlement to service connection for COPD, 
prostate cancer, and bladder cancer were pending at the time 
of the Veteran's death.

4.  Prostate cancer was not manifest during service, was not 
manifest within one year of separation, and any post-service 
diagnosis of prostate cancer is neither attributable to 
service nor to exposure to asbestos during his period of 
active service.  

5.  Bladder cancer was not manifest during service, was not 
manifest within one year of separation, and any post-service 
diagnosis of bladder cancer is neither attributable to 
service nor to exposure to asbestos during his period of 
active service.  

6.  A lung disability, to include COPD, did not have its 
onset in nor is it otherwise attributable to service, to 
include exposure to asbestos.




CONCLUSIONS OF LAW

1.  A disability of service origin, to include as the result 
of in-service asbestos exposure, did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2009).

2.  Prostate cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by service, and was not due to exposure to 
asbestos in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  

3.  Bladder cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by service, and was not due to exposure to 
asbestos in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009). 

4.  A lung disability, to include COPD, was not incurred in 
or aggravated by active service, nor is it the result of in-
service asbestos exposure.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The criteria for payment of accrued benefits based on 
claims for service connection for a lung disorder, prostate 
cancer, and/or bladder cancer, which were pending at the time 
of the Veteran's death, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309, 3.311, 3.1000 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.

Regarding the appellants accrued benefits claims, the notice 
requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

The Court held that in the context of a claim for dependency 
and indemnity compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
September 2005, prior to the initial adjudication of her 
claims, informed the appellant of the information necessary 
to substantiate her claim for service connection for cause of 
the Veteran's death.  She was also informed of the evidence 
VA would seek on his behalf and the evidence she was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  Since the Board 
has concluded that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the September 2005 letter did not specifically provide 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, the Board finds that such deficiency in VCAA 
notice was harmless.  In this regard, the Board observes that 
throughout the course of the appeal, the appellant has 
specifically contended that the Veteran's death was caused by 
illnesses, to include COPD and bladder cancer, which resulted 
from exposure to asbestos during his period of active 
service.  Correspondence from the appellant and her 
representative demonstrates that she believed these disorders 
were the result of his active service, and that these 
disorders lead to the Veteran's death.  In light of the 
foregoing, the Board finds that the appellant had actual 
knowledge that of the requirements necessary to establish 
service connection for cause of the Veteran's death.  
Therefore, any error as to the third element of Hupp notice 
is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post-
service medical records are in the file.  The appellant has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In the 
present case, VA obtained VA opinions in December 2005 and 
January 2010 addressing the question of whether COPD, 
prostate cancer, and/or bladder cancer were incurred or 
aggravated during the Veteran's period of active service, to 
include as the result of exposure to asbestos.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinions 
obtained in this case are adequate, as each is predicated on 
a full reading of the medical records in the Veteran's claims 
file.  Both opinions considered all of the pertinent evidence 
of record, and provide a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  Further examination or opinion is not 
needed on the claim because there is no competent evidence to 
suggest that these opinions are not adequate.  The VA 
opinions are thorough and supported by the record and are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the 
Veteran's death.  She essentially contends that asbestos 
exposure during the Veteran's period of active service led to 
bladder cancer which contributed substantially or materially 
to the production of death.  She also contends that exposure 
to asbestos resulted in COPD which hastened his death, and 
has stated that the Veteran's hypertension was diagnosed by 
VA and was related to the Veteran's military service.  

The Certificate of Death lists the immediate cause of death 
as azotemia due to transitional cell cancer of the bladder; 
and the other significant conditions contributing to death as 
chronic obstructive pulmonary disease (COPD), prostate 
cancer, and hypertension.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a) (2009).  A service-connected disability 
is the principal cause of death when that disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2009).  A contributory 
cause of death must be causally connected to the death and 
must have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2009).  
For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  See M21-1, Part VI, 7.21(b)(2), p. 
7-IV- 3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

M21-1, Part VI, para. 7.21 also contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
M21-1, Part VI, para. 7.21(c) provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the Veteran.

As noted in the prior remand, the record reflects that the 
Veteran was likely exposed to asbestos during his period of 
service as an aviation support equipment technician.  
However, even if exposure to asbestos during service is 
conceded, there is no medical evidence that such exposure 
caused the Veteran's bladder cancer, prostate cancer, or COPD 
decades after separation from service.  The Board also notes 
that there is no competent evidence of record relating 
hypertension to the Veteran's service.  The appellant's 
conjecture that the disorders listed on the Veteran's death 
certificate other than hypertension were caused by exposure 
to asbestos during his naval service is not probative 
because, as set forth below, there is no evidence that she 
has the requisite medical training or qualifications to 
render an expert opinion as to the etiology of any medical 
condition.  Further, there is no presumption of service 
connection for asbestos-related diseases.  See VAOPGCPREC 04- 
00.  

Although the Veteran's private and VA treatment records were 
reviewed, demonstrating multiple diagnoses and treatment for 
prostate cancer, bladder cancer, and COPD, the record does 
not contain a medical opinion which links any possible in-
service asbestos exposure to these disorders.  Neither is 
there medical evidence linking the Veteran's hypertension to 
service.

A VA medical opinion was obtained in December 2005 in order 
to obtain an opinion as to whether the Veteran's in-service 
asbestos exposure was related to his bladder cancer, 
characterized as squamous cell cancer of the urinary bladder.  
According to the examiner, the Veteran was most likely 
exposed to asbestos on the basis of his military occupational 
specialty.  A remote history of prostate cancer was noted, 
treated with external beam radiation and a radical 
cystoprostatectomy.  Regarding the Veteran's diagnosis of 
bladder cancer, a March 2005 report noted that the cancer was 
squamous cell cancer.  Following an "extensive" review of 
the medical literature available, the examiner stated that he 
was unable to identify any connection between asbestos 
exposure and transitional cell or squamous cell cancer of the 
bladder.  Instead, the examiner noted that several articles 
indicated increased incidents of squamous cell cancer 
following external beam radiation therapy.  Therefore, the 
examiner opined that the Veteran's primary cancer, squamous 
cell cancer of his urinary bladder, was less likely than not 
related to asbestos exposure.  While the Veteran's diagnosis 
of COPD was noted, the examiner was unable to identify 
whether the Veteran had pulmonary asbestosis.  

With regard to COPD, the examiner stated that, "it could not 
be identified whether or not the Veteran had pulmonary 
asbestosis, the most common form of asbestos related disease, 
however, he did have chronic obstructive pulmonary disease."  
The examiner did not opine as to whether that statement is 
meant to provide an etiological nexus between asbestos 
exposure and COPD, and, if so, whether COPD had a causal 
connection to death.  See VA examination report, December 16, 
2005.

Following an October 2009 Board remand, an additional VA 
opinion was obtained in January 2010.  A prior smoking 
history was noted.  Although the examiner was unable to 
determine how much the Veteran smoked, or for how long, it 
was noted that the most common cause of COPD was smoking.  
After a review of the prior chest x-rays of record, the 
examiner was unable to locate any evidence of asbestosis (or 
any suggestion thereof).  None of the chest x-rays of record 
demonstrated any findings "even remotely consistent"  with 
asbestos-related pulmonary disease.  There were no pulmonary 
plaques within the lungs, no was there any evidence of 
pleural thickening.  Either would be indicative of 
asbestosis.  Further, the examiner stated that, following a 
review of applicable medical literature, available 
information did not support the determination that asbestos 
exposure caused COPD.  Instead, the examiner noted that 
smoking history was the primary cause.  See VA examination 
report, January 13, 2010.

As to the appellant's assertions that the Veteran's death was 
causally related to in-service asbestos exposure, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, the Board 
must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, 
the Board must weigh that evidence against the other evidence 
of record.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir. 
March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).

Here, the Board does not find that the appellant is competent 
to determine the etiology of any disorder which ultimately 
contributed to and/or caused the Veteran's death.  With 
respect to hypertension, the Board notes that the appellant 
has made no specific contention other than to state that the 
Veteran was diagnosed with cancer of various organs and 
hypertension initially through the VA; that all of the 
illnesses that the Veteran suffered with and died from were 
diagnosed by VA; and that they knew the illnesses were 
incurred in or aggravated by the Veteran's military service.  
See VA Form 9, received in August 2006.  However, a review of 
the record does not show hypertension in service and the 
record includes no competent medical evidence relating the 
Veteran's hypertension to service.  Further, while the 
Veteran was certainly competent to report details of in-
service asbestos exposure, the appellant has not been shown 
to be competent to link any disorder listed on the Veteran's 
death certificate to exposure to asbestos during his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the appellant offered in support 
of her claim have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish entitlement to service connection for 
cause of the Veteran's death.

In contrast, the VA medical examiners of December 2005 and 
January 2010, each a medical professional, supported their 
opinions with the discussion of the medical evidence of 
record and provided detailed rationales in support of their 
opinions.  Not only was a definitive opinion proffered by 
each examiner, but both etiological opinions were supported 
by a rationale.  The examiners also rebutted the opinions of 
the appellant.  Therefore, the examiner opined that the 
Veteran's primary cancer, squamous cell cancer of his urinary 
bladder, was less likely than not related to asbestos 
exposure.  See VA examination report, December 16, 2005.  The 
January 2010 examiner noted that chest x-rays did not 
demonstrate any evidence of asbestosis or any findings "even 
remotely consistent"  with asbestos-related pulmonary 
disease.  There were no pulmonary plaques within the lungs, 
nor was there any evidence of pleural thickening.  Either 
would be indicative of asbestosis.  Further, the examiner 
stated that, following a review of applicable medical 
literature, available information did not support the 
determination that asbestos exposure caused COPD.  See VA 
examination report, January 13, 2010.  As such, the Board 
places greater probative weight on the October 2005 and 
January 2010 VA medical opinions.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death; there is no doubt to be resolved; and service 
connection is not warranted.  See Gilbert, supra.

III.  Accrued Benefits

The Veteran served on active duty from February 1943 to 
January 1946. At the time of the Veteran's death, claims for 
service connection for a lung disorder, prostate cancer, and 
bladder cancer were pending.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled, on the basis of evidence in the 
file at date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. 3.1000 (2009).  An application for accrued benefits 
must be filed within one year after the date of death.  38 
C.F.R. § 3.1000 (c) (2009).

The Federal Circuit has held that, "for a surviving spouse 
to be entitled to accrued benefits, the Veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application."  Id.

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; this revision only relates to 
cases where the Veteran's death occurred on or after the date 
of enactment, December 16, 2003.  

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131(West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, such as malignant tumors, may be presumed 
to have been incurred or aggravated during service if such 
diseases become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board notes the Veteran's service medical records are 
negative for any diagnosis or treatment for a chronic lung 
disorder, to include COPD, bladder cancer, or prostate 
cancer.  Further, the Veteran's separation examination in 
January 1946 was negative for any chronic lung, prostate, or 
bladder disorder.

As discussed in detail above, although multiple post-service 
private treatment records and VA outpatient treatment records 
note diagnoses and treatment for each claimed disorder, the 
Veteran's claims file does not contain an etiological opinion 
linking any claimed disorder to his period of active service, 
or to exposure to asbestos during his period of active duty.  
While the appellant has asserted a causal connection between 
asbestos exposure and COPD, prostate cancer, or bladder 
cancer, she is not competent to establish a probative medical 
nexus.  See Espiritu.

In sum, the competent evidence does not establish that the 
Veteran's COPD, prostate cancer, or bladder cancer had their 
onset in service, or in the case of prostate and bladder 
cancer, within a year following service, or are etiologically 
related to service or in-service asbestos exposure.  The 
record establishes that the Veteran filed a claim for service 
connection for a lung disorder, prostate cancer, and bladder 
cancer nearly six decades after separation, and there is no 
competent evidence linking such disorders to the Veteran's 
military service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  Based on 
the foregoing, the Board finds that service connection for a 
lung disorder, prostate cancer, and/or bladder cancer, for 
purposes of accrued benefits, is not warranted.  Accordingly, 
the appellant's claims for accrued benefits must be denied.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for bladder cancer, for 
purposes of accrued benefits, is denied.

Entitlement to service connection for prostate cancer, for 
purposes of accrued benefits, is denied.

Entitlement to service connection for a lung disorder, to 
include COPD, for purposes of accrued benefits, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


